              Case 1:16-cv-01243-SAB Document 135 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   PERVAIZ A. CHAUDHRY, M.D., et al.,                   Case No. 1:16-cv-01243-SAB

12                   Plaintiffs,                          ORDER REQUIRING PARTIES TO SHOW
                                                          CAUSE WHY SANCTIONS SHOULD NOT
13           v.                                           ISSUE FOR FAILURE TO COMPLY WITH
                                                          ORDERS
14   SONIA ANGELL, et al.,
                                                          (FIVE DAY DEADLINE)
15                   Defendants.

16

17          On September 21, 2020, the parties in this action indicated that they would waive a jury

18 trial. (ECF No. 114.) On October 30, 2020, a second amended pretrial order issued in which the

19 parties were ordered to file a waiver of jury trial within five days if they had not already done so.
20 (ECF No. 115.) On November 2, 2020, a third amended pretrial order issued ordering the parties

21 to file a waiver of jury trial within five days. (ECF No. 116.) On March 5, 2021, a status

22 conference was held to set this matter for trial. (ECF No. 133.) On this same date a fifth

23 amended pretrial order issued and this matter is set for a bench trial on May 4, 2021. (ECF No.

24 134.) In the March 5, 2021 pretrial order, the parties were ordered to file a waiver of jury trial

25 within five days. (Id.) More than five days have passed and despite the three orders requiring a

26 waiver of jury trial to be filed, neither of the parties have complied.
27          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

28 Rules or with any order of the Court may be grounds for imposition by the Court of any and all


                                                      1
             Case 1:16-cv-01243-SAB Document 135 Filed 03/11/21 Page 2 of 2


 1 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 2 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 3 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 4 2000).

 5          Accordingly, IT IS HEREBY ORDERED that the parties shall SHOW CAUSE IN

 6 WRITING within five (5) days of the date of entry of this order why sanctions should not issue

 7 for the failure to comply with the October 30, 2020; November 2, 2020; and March 5, 2021

 8 pretrial orders.

 9
     IT IS SO ORDERED.
10

11 Dated:     March 11, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
